JUDGMENT
After several months spent in an attempt to bring the two parties to this case and their supporters together to choose a man best fitted to bear the name Satele, the issues, raised by the petition and objection, have at length been brought to this court for a final determination.
At the opening of the trial the court plainly stated that in the event that the evidence should show that each of the parties was by law and Samoan custom equally entitled to bear the name Satele, then it would admit evidence to *376show which of the two candidates was better fitted to bear the name — but if the evidence should clearly indicate that one of the parties had a better right by law and custom to bear the name then and in that event the judgment of the Court would determine that issue only and not attempt to decide the question as to which of the two men is better fitted for the name and position.
A sharp issue has been raised on the question of the right by law and Samoan custom, of either Moso’oi or Faga to succeed to the “Matai” name. This issue, in a large measure depends for its determination on the decision of the question as to whether Uga or Pili, both of whom had the name Satele, and at the same time, was the legal holder of the title. Uga was the father of claimant Moso’oi and Pili was the father of claimant Faga.
The line of Sateles from Talifaitasi to Itula, the last holder, as given by the :—

Witness of Moso’oi

Talifaitasi
Taeatafa
Moasegiatu
Titae
Talili (Sioea)
Saualii
Peli
Moso’oi
Uga
Itula

Witness of Faga

Talifaitasi
Taeatafa
Titae
Laauletaupona
Moasegiatu
Saualii
Vaalulu
Sioea (Talili)
Uga
Pili
Itula
It will be noted that the witnesses for both sides agree that Talifaitasi, Taeatafa, Moasegiatu, Titae, Sioea (Talili) and Saualii have legally held the name Satele. In the *377line of Sateles, .the witnesses of Moso’oi include Moso’oi and Uga and the witnesses of Faga include Laauletaupona, Yaalulu and Pili. An examination of the tables of genealogical descent as given by the witnesses of Faga shows that Laauletaupona was the grandson of Talifaitasi, descended through the female line, and that Vaalulu was the son of Laauletaupona and that Pili was the grandson of Laauletaupona, also through the female line. The tables as given by witnesses for Moso’oi — show that Moasegiatu by his second marriage had a son Moso’oi and that Moso’oi’s son was Uga, who was the father of the claimant, and brother of the last Satele Itula.
Neither claimant or objector has succeeded in breaking down the testimony of the other, in regard to the genealogical descent, but each has attempted to strengthen its own version by cumulative testimony. That the parties to the case are aware of the fact that the decision must depend largely on the answer to the question whether Uga or Pili was the rightful holder of the name, is indicated by the amount of testimony given by the witness of each on the subject. Afoa, a witness for Faga states that the holders of his name have had the right as Matuas of the Satele family to name the Satele — and goes on to say that when Uga and Pili were candidates for the name, there were also two Afoas — one of whom named Pili and the other Uga and that the Afoa who named Uga did it only to spite the family. The witnesses for Moso’oi are just as sure that Afoa whose choice was Uga (they deny that any Afoa had the right to name a Satele) selected the legal holder of the name.
The fact is undisputed that Pili was a descendant through the female line and doubly so through Maufaoa, the daughter of Talifaitasi and Leuiga, the daughter of laauletaupona while (Satele) Moso’oi, if he was a descendant of Talifaitasi and his son Taeatafa, is a grandson *378of Taeatafa and a son of Moasegiatu — both acknowledged rightful Sateles. (Satele) Moso’oi’s son was Uga — therefore Uga, the father of the claimant is a direct descendant in the male line from Satele Talifaitasi, but by the second marriage of his grandfather Moasegiatu — whose son Satele Saualii died leaving male issue Faumuina-Lafoia, who was not a Satele.
The question therefore comes to this: — assuming that Pili and Uga were both Sateles at the same time, which had the better right to the name? Uga who descended through the male line or Pili who descended through the female line? Moso’oi’s witnesses state that by Samoan custom only the male line should be recognized and Faga’s witnesses give instances where the Satele was from the female line. Irrespective of this testimony the court takes judicial notice of the fact that in most jurisdictions, where name, title or position depends upon descent, it is the custom to choose the holder from the male line where possible. The fact that Itula, the last Satele, generally recognized by all the family, was a brother of Satele Uga goes far to establish the right of Uga to the name, and to prove that Moso’oi, their father, was a true Satele.
If the contentions of Faga’s witnesses as to the line of descent of the Sateles were correct then Satele Itula was an usurper, holding the name without a shadow of right — and if the contention of Moso’oi’s witness should prevail then we must hold that if there ever were such Sateles as Laautelaupona, Vaalulu and Pili, they were only the descendants of the nurses of Talifaitasi’s children. The Court rejects both contentions and holds that Pili and Uga were both Sateles, but that Uga being descended through the male line had the better right to the name.
This decision partly disposes of the question before the court i.e. as to whether Moso’oi or Faga has the better *379right to the name Satele, but as the weight of evidence on both sides is so evenly balanced, the question of fitness to hold the name may profitably be considered. Faga is a young, vigorous man who has had long training as a Fita Fita and is what may be called a “young Samoan” with some training in the ways of American institutions, laws and customs. He has not however, and perhaps by reason of this training, been close to the Satele family, either by residence or habit. His lands are not the lands of the family of Satele and he has not had an active interest either in the lands or affairs of that family.
Moso’oi is an older man, he is not vigorous, and no evidence has been offered as to his ability beyond the statement that he is a “kind and humble” man. This is always a good recommendation, but many kind and humble men are not fitted to hold high offices. Moso’oi however has dwelt most of his life in the Satele houses and lived on the Satele lands. He has been an active member of the family and is familiar with its customs and traditions. This is shown by the fact that he, as a witness, gave the genealogical story of the Satele family, while Faga left this task to Afoa.
Upon this statement of the case and upon a careful review of all the evidence it is the opinion of the Court that the interests of the Satele family will best be served by the holder of the name being Moso’oi, and that with him as the Satele, while the affairs of the family may not be as actively administered, there will be less chance of dissension in the family, as there would be if Faga were given the name. In arriving at this decision no consideration has been given to the undoubted fact that Satele Itula before his death expressed a wish that Moso’oi should succeed him, because such expressed wishes of holders of Matai *380names have been honored as often in the breach as in the observance. It is accordingly
ADJUDGED AND DECREED that the Matai name Satele be given ,to Moso’oi, the son of Uga and that the costs of this action, amounting to $75, be paid by Faga. RECOMMENDATION:
In view of the fact that the respective rights, by reason of descent, to the name Satele, of Moso’oi and Faga are so nearly equal, it is suggested by the Court to the Satele family, that in the event of the death of Moso’oi they give every consideration to the claims of Faga as Moso’oi’s successor.